DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "the internal wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the internal wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the internal wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant application
U.S. Patent No. 10,544,907
Claim 1 states,
A light emitting diode (LED) filament light bulb, comprising: 
(1)a plurality of LED filaments; 
(2) a radiofrequency (RF) driver; 
(3) an antenna defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver; and 
(4) a cover defining an external wall and a support structure, the external wall defining an interior volume and the support structure defining both an evacuation passageway and a cavity with an external opening, wherein 
(5) the evacuation passageway and the antenna are both disposed within the cavity of the support structure and the evacuation passageway is fluidly connected to the interior volume of the cover.
Claim 1 states,
A light emitting diode (LED) filament light bulb, comprising: 
(1) a plurality of LED filaments; 
(2) an RF driver; 
(3) an antenna defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected to and in signal communication with the RF driver; and 
(4) a cover defining an external wall and a support structure, the external wall defining an interior volume and the support structure defining both an evacuation passageway and a cavity with an external opening, wherein 
(5) the evacuation passageway and the antenna are both disposed within the cavity of the support structure and the evacuation passageway is fluidly connected to the interior volume of the cover, wherein the cavity of the support structure is defined by an internal wall that is elongated in a direction that is substantially parallel to an axis of symmetry of the LED filament light bulb, wherein the antenna is positioned to extend in a direction that is substantially parallel to and offset from the axis of symmetry, and wherein the antenna is embedded within and coincident along the elongated internal wall.
Claim 2 states,
(6) wherein the support structure includes an elongated column extending along an axis of symmetry of the LED filament light bulb and into the interior volume of the cover.
Claim 2 states,
(6) wherein the support structure includes an elongated column extending along an axis of symmetry of the LED filament light bulb and into the interior volume of the cover.

wherein the cavity of the support structure is defined by an internal wall, and (7) the antenna extends through the internal wall and into the interior volume of the cover.
Claim 3 states,
(7) wherein the antenna extends through the internal wall and into the interior volume of the cover.
Claim 4 states,
wherein the cavity of the support structure is defined by an internal wall, and (8) the second end portion of the antenna is embedded within the internal wall of the cavity.
Claim 4 states,
(8) wherein the second end portion of the antenna is embedded within the internal wall of the cavity.
Claim 5 states,
(9) wherein the cavity of the support structure is defined by an internal wall and a bead of adhesive or epoxy material is positioned along an inner surface of the internal wall.
Claim 10 states,
A light emitting diode (LED) filament light bulb comprising: a plurality of LED filaments; an RF driver; an antenna defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected to and in signal communication with the RF driver; and a cover defining an external wall and a support structure, the external wall defining an interior volume and the support structure defining both an evacuation passageway and a cavity with an external opening, wherein the evacuation passageway and the antenna are both disposed within the cavity of the support structure and the evacuation passageway is fluidly connected to the interior volume of the cover, and 
(9) wherein the cavity of the support structure is defined by an internal wall and a bead of adhesive or epoxy material is positioned along an inner surface of the internal wall.
Claim 6 states,
(10) wherein the second end portion of the antenna is embedded within the material.
Claim 11 states,
(10) wherein the second end portion of the antenna is embedded within the material.
Claim 7 states,
(11) wherein the cover is shaped as an A19 bulb and the base is an Edison screw base.
Claim 12 states,
(11) wherein the cover is shaped as an A19 bulb and the base is an Edison screw base.
Claim 8 states,




(13) wherein the evacuation passageway defines an end located at a bottom portion of the cover, and wherein the end is closed to provide a gas-tight seal.
Claim 15 states,
(13) wherein the evacuation passageway defines an end located at a bottom portion of the cover, and wherein the end is closed to provide a gas-tight seal.
Claim 10 states,
(14) wherein the LED filament light bulb defines an axis of symmetry, and wherein the antenna is positioned to extend in a direction that is substantially parallel to and offset from the axis of symmetry.
Claim 1 states,
(14) wherein the antenna is positioned to extend in a direction that is substantially parallel to and offset from the axis of symmetry
Claim 11 states,
(15) comprising a base attached to the cover, wherein the RF driver is located within the base.
Claim 16 states,
(15) comprising a base attached to the cover, wherein the RF driver is located within the base.
Claim 12 states,
(16) comprising an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller, wherein the LED driver is located within the base.
Claim 9 states,
(16) comprising an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller, wherein the LED driver is located within the base.
Claim 13 states,
A light emitting diode (LED) filament light bulb having an axis of symmetry, comprising: 
(17) a plurality of LED filaments;
(18) an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller; 
(19) a radio frequency (RF) driver; 
(20) an antenna positioned to extend in a direction that is substantially parallel to and offset from the axis of symmetry of the LED filament light bulb, wherein 
(21) the antenna defines a first end portion and a second end portion and the first end portion of the antenna is electrically connected to and in signal communication with the RF driver; 
(22) a cover defining an external wall and a support structure, the external wall defining an interior volume that 
(23) the evacuation passageway is fluidly connected to the interior volume of the cover and contains the antenna; and 
(24) a base attached to the cover around the external opening, where the LED driver and the RF driver are both contained within the base.

A light emitting diode (LED) filament light bulb having an axis of symmetry, comprising: 
(17) a plurality of LED filaments;
(18) an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller; 
(19) a RF driver; 
(20) an antenna positioned to extend in a direction that is substantially parallel to and offset from the axis of symmetry of the LED filament light bulb, wherein
(21) the antenna defines a first end portion and a second end portion and the first end portion of the antenna is electrically connected to and in signal communication with the RF driver; 
(22) a cover defining an external wall and a support structure, the external wall defining an interior volume that contains a non-reactive gas and the 
(23) the evacuation passageway is fluidly connected to the interior volume of the cover, and the antenna is embedded within and coincident along the elongated internal wall; and 
(24) a base attached to the cover around the external opening, where the LED driver and the RF driver are both contained within the base.

(25) wherein the antenna extends through the internal wall and into the interior volume of the cover.
Claim 18 states,
(25) wherein the antenna extends through the internal wall and into the interior volume of the cover.
Claim 15 states,
(26) wherein the second end portion of the antenna is embedded within the internal wall.
Claim 19 states,
(26) wherein the second end portion of the antenna is embedded within and terminates within the internal wall.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (WO 2013/014821 A1) in view of Gao et al. (CN 206145458 U).
Regarding claim 1, Matsuda discloses a light emitting diode (LED) light bulb, comprising: a plurality of LED modules; an RF driver (820, π[0079, 0243]); an antenna (1690, Fig. 34) 
Matsuda exemplifies wherein the light emitting diode (LED) light bulb resembles an incandescent lamp, however, fails to provide the plurality of LED modules as filament LEDs structures. Gao discloses a light emitting diode (LED) filament light bulb, comprising: a plurality of LED filament (9); an RF driver (4); an antenna (6) defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver (Fig. 3); and a cover (2) defining an external wall and a support structure (10). One skilled in the art would have reasonably contemplate incorporating  the LED filament components as disclosed by Gao as an obvious matter of design engineering, in order to achieve an aesthetic design closer to an incandescent filament bulb. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the LED filament components as disclosed by Gao in the light bulb of Matsuda in order to achieve an aesthetic design closer to an incandescent filament bulb.
Regarding claim 2, Matsuda discloses a light emitting diode (LED) filament light bulb wherein the support structure (1550) includes an elongated column (1647) extending along an axis of symmetry of the LED filament light bulb and into the interior volume of the cover (Fig. 34).

Regarding claim 4, Matsuda discloses a light emitting diode (LED) filament light bulb wherein the cavity of the support structure is defined by an internal wall, and the second end portion of the antenna (1690) is embedded within the internal wall of the cavity (Fig. 34).
Regarding claim 8, Matsuda discloses a light emitting diode (LED) filament light bulb wherein the cover is constructed of a substantially transparent unleaded glass (π[0319]).
Regarding claim 9, Matsuda discloses a light emitting diode (LED) filament light bulb wherein the evacuation passageway (1552) defines an end located at a bottom portion of the cover, and wherein the end is closed to provide a gas-tight seal (shown in Fig. 26).
Regarding claim 10, Matsuda discloses a light emitting diode (LED) filament light bulb wherein the LED filament light bulb defines an axis of symmetry, and wherein the antenna is positioned to extend in a direction that is substantially parallel to the axis of symmetry (Fig. 41). Matsuda discloses various alignment configurations of the antenna, but fails to state the antenna being offset from the axis of symmetry. One of ordinary skills in the art would have reasonably contemplate relocation of the antenna to be offset from the axis of symmetry as an obvious matter of design engineering, since the modification would be consider to perform the equally well and does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teaching applied. It has been held that rearranging of parts of an invention involves only routine skills in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skills in the art the time the invention was made to provide the antenna offset from the axis of symmetry, since rearrangement of parts of an invention is considered within the skills of the art.

Regarding claim 12, Matsuda discloses a light emitting diode (LED) filament light bulb comprising an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller (Fig. 7), wherein the LED driver is located within the base (Fig. 34).

Claims 1-4, 8-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. (US 2017/0059095) in view of Gao et al. (CN 206145458 U).
Regarding claim 1, Van Bommel discloses a light emitting diode (LED) light bulb, comprising: a plurality of LED modules (5); an RF driver (π[0034]); an antenna (12) defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver (π[0034]); and a cover (3) defining an external wall and a support structure (8), the external wall defining an interior volume and the support structure defining both an evacuation passageway (7) and a cavity with an external opening (8’), wherein the evacuation passageway (7’) and the antenna (12) are both disposed within the cavity of the support structure (π[0032]) and the evacuation passageway (7) is fluidly connected to the interior volume of the cover (Fig. 1, π[0006]).
Van Bommel exemplifies wherein the light emitting diode (LED) light bulb resembles an incandescent lamp, however, fails to provide the plurality of LED modules as filament LEDs structures. Gao discloses a light emitting diode (LED) filament light bulb, comprising: a plurality of LED filament (9); an RF driver (4); an antenna (6) defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver (Fig. 3); and a cover (2) defining an external wall and a support structure (10). One skilled in the art would have reasonably contemplate incorporating  
Regarding claim 2, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the support structure (8) includes an elongated column (7) extending along an axis of symmetry of the LED filament light bulb and into the interior volume of the cover (Fig. 1).
Regarding claim 3, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the cavity of the support structure is defined by an internal wall, and the antenna (12) extends through the internal wall and into the interior volume of the cover (π[0032]).
Regarding claim 4, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the cavity of the support structure is defined by an internal wall, and the second end portion of the antenna (12) is embedded within the internal wall of the cavity (Fig. 1, π[0042]).
Regarding claim 8, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the cover is constructed of a substantially transparent glass (π[0030]), but fails to exemplify the glass being unleaded. One of ordinary skills would have reasonably contemplate the use of unleaded glass as an obvious matter of design engineering, in view of the environmental concerns involving lead containing material. It is considered within the capabilities of one skilled in the art the selection of a material based on its known suitability for an intended application as an obvious matter of design engineering. Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to use a lead free glass in view of the environmental concerns involving lead containing material, since the selection of known materials for a known purpose is within the skill of the art.

Regarding claim 10, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the LED filament light bulb defines an axis of symmetry, and wherein the antenna is positioned to extend in a direction that is substantially parallel to the axis of symmetry (Fig. 1). Van Bommel fails to state the antenna being offset from the axis of symmetry. One of ordinary skills in the art would have reasonably contemplate relocation of the antenna to be offset from the axis of symmetry as an obvious matter of design engineering, since the modification would be consider to perform the equally well and does not solve any of the stated problems or yield any unexpected result that is not within the scope of the teaching applied. It has been held that rearranging of parts of an invention involves only routine skills in the art. In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skills in the art the time the invention was made to provide the antenna offset from the axis of symmetry, since rearrangement of parts of an invention is considered within the skills of the art.
Regarding claim 11, Van Bommel discloses a light emitting diode (LED) filament light bulb comprising a base (2) attached to the cover, wherein the RF driver is located within the base (Fig. 1).
Regarding claim 12, Van Bommel discloses a light emitting diode (LED) filament light bulb comprising an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller (π[0034]), wherein the LED driver is located within the base (Fig. 1).
Regarding claim 13, Van Bommel discloses a light emitting diode (LED) light bulb having an axis of symmetry, comprising: a plurality of LED modules (5); an LED driver including power electronics for providing power to the plurality of LED filaments and a microcontroller (π[0034]); a radio frequency (RF) driver (π[0034]); an antenna (12) positioned to extend in a direction that 
Van Bommel exemplifies wherein the light emitting diode (LED) light bulb resembles an incandescent lamp, however, fails to provide the plurality of LED modules as filament LEDs structures. Gao discloses a light emitting diode (LED) filament light bulb, comprising: a plurality of LED filament (9); an RF driver (4); an antenna (6) defining a first end portion and a second end portion, wherein the first end portion of the antenna is electrically connected and in signal communication with the RF driver (Fig. 3); and a cover (2) defining an external wall and a support structure (10). One skilled in the art would have reasonably contemplate incorporating  the LED filament components as disclosed by Gao as an obvious matter of design engineering, in order to achieve an aesthetic design closer to an incandescent filament bulb. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the LED filament components as disclosed by Gao in the light bulb of Van Bommel in order to achieve an aesthetic design closer to an incandescent filament bulb.
Van Bommel fails to state the antenna being offset from the axis of symmetry. One of ordinary skills in the art would have reasonably contemplate relocation of the antenna to be offset from the axis of symmetry as an obvious matter of design engineering, since the modification would be consider to perform the equally well and does not solve any of the stated In re Japikse, 86 USPQ 70. Thus, it would have been obvious to one having ordinary skills in the art the time the invention was made to provide the antenna offset from the axis of symmetry, since rearrangement of parts of an invention is considered within the skills of the art.
Regarding claim 14, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the antenna (12) extends through an internal wall and into the interior volume of the cover (Fig. 1).
Regarding claim 15, Van Bommel discloses a light emitting diode (LED) filament light bulb wherein the second end portion of the antenna (12) is embedded within an internal wall (π[0042]).
Regarding claim 20, Van Bommel in view of Gao discloses a light emitting diode (LED) filament light bulb wherein the plurality of LED filaments are positioned to surround the antenna (Fig. 1).

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. (US 2017/0059095) in view of Gao et al. (CN 206145458 U), and further in view of Zeng et al. (CN 206236670 U).
Regarding claim 17, Van Bommel in view of Gao fails to exemplify wherein the plurality of LED filaments are coated with yellow phosphor configured to convert blue light generated by the plurality of LED filaments to white light. Zeng discloses a LED light bulb comprising a transparent LED filament coated with yellow phosphor (4) configured to convert blue light generated by the plurality of LED filaments to white light (π[0002]). Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the yellow phosphor as disclosed by Zeng in the lgith bulb of Van Bommel in view of Gao in order to convert blue light generated by the plurality of LED filaments to white light.
.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel et al. (US 2017/0059095) in view of Gao et al. (CN 206145458 U), and further in view of Chen et al. (US 2014/0327355).
Regarding claim 19, Van Bommel in view of Gao fail to exemplify wherein the RF driver is a transceiver. Chen discloses an LED lamp comprising an LED module (55); an LED driver (80) including power electronics for providing power to the plurality of LED filaments and a microcontroller (π[0037]); a radio frequency (RF) driver, wherein the RF driver is a transceiver (70) use to received RF signals through an antenna (15) as to remotely control the operation of the lamp. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the transceiver as the RF driver as .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 16, and specifically comprising the limitation of a bead of adhesive or epoxy material is positioned along an opening-facing side of the internal wall, and the second end portion of the antenna is embedded within the material.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879